Citation Nr: 0815522	
Decision Date: 05/12/08    Archive Date: 05/23/08

DOCKET NO.  07-03 238A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).

2.	Entitlement to service connection for a right knee 
disability.

3.	Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The veteran served on active duty May 1979 to September 1979 
and from September 1990 to July 1991, including service in 
Southwest Asia during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an July 2005 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO), which declined to reopen the claim for 
service connection for PTSD and denied service connection for 
right and left knee disabilities.  The veteran perfected an 
appeal of this case.

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in December 2007.  A 
transcript of that hearing is associated with the claims 
file.


FINDINGS OF FACT

1.	In an unappealed October 2001 rating decision, the RO 
denied service connection for PTSD.

2.	The evidence added to the claims file since that decision 
does not raise the possibility of substantiating this 
claim.

3.	Medical evidence of record does not show a current right 
knee disability.

4.	Medical evidence of record does not show a current left 
knee disability.

CONCLUSIONS OF LAW

1.	The October 2001 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

2.	The claimant has not submitted new and material evidence 
and so the PTSD claim cannot be reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

3.	A right knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).

4.	A left knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2007).

The VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of the claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108.  Once a claim is reopened, the VCAA provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claim for a 
benefit under a law administered by VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, the veteran was provided notice of the VCAA in 
May 2005, prior to the July 2005 rating decision at issue.

The VCAA letters summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  They also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letters clearly satisfy the first three "elements" of the 
notice requirement.  In addition, the May 2005 letter 
informed the veteran: "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have evidence in your possession that 
pertains to your claim, please send it to us."  This 
satisfies the regulation, in that it informed the veteran 
that he could submit any and all evidence which was pertinent 
to his claim, not merely that requested by the RO.

In addition, where the claim involves basic entitlement to 
service connection, the VCAA requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all of the elements 
of a claim for service connection, including notice that a 
disability rating and effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Despite the inadequate notice provided to 
the veteran on these latter two elements, however, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  In this regard, as the Board concludes 
below that the preponderance of the evidence is against the 
veteran's claims, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

In another recent precedent case, Kent v. Nicholson, 20 Vet. 
App. 1 (2006), the Court held that in providing a claimant 
with notice of the legal requirement of "new and material 
evidence" as the pre-requisite for reopening a previously 
denied claim, the content of the VCAA notice issued must 
inform him of the "unique character of evidence that must be 
presented" in order to reopen the denied claim in that 
specific case -- including with respect to each legal 
requirement that must be established to warrant entitlement 
to the benefit sought.

In this case, the May 2005 letter informed the veteran:

You were previously denied service connection for 
post traumatic stress disorder...  You were notified 
of the decision on October 30, 2001...  The appeal 
period for that decision has expired and the 
decision is now final.  In order for us to reopen 
your claim, we need new and material evidence.

*	To qualify as new, the evidence must be in 
existence and be submitted to VA for the first 
time.  Although VA will make reasonable efforts 
to help you obtain currently existing evidence, 
we cannot provide a medical examination or 
obtain a medical opinion until your claim is 
successfully reopened. 
*	In order to be considered material, the 
additional existing evidence must pertain to the 
reason your claim was previously denied.

Your claim was previously denied because treatment 
records were negative for a diagnosis of PTSD...  
Therefore, the evidence you submit must relate to 
this fact.

New and material evidence must raise a reasonable 
possibility of substantiating your claim.  The 
evidence cannot simply be repetitive or cumulative 
of the evidence we had when we previously decided 
your claim.  (emphasis in original).

Under the VCAA, VA has a statutory duty to assist a claimant.  
With respect to the PTSD claim, the Board notes that VA's 
statutory duty to assist a claimant in the development of a 
previously finally denied claim does not attach until the 
claim has been reopened based on the submission of new and 
material evidence.  38 U.S.C.A. § 5103A(f) (West 2002).  With 
respect to the right and left knee disability claims, the 
Board finds that all relevant evidence necessary for an 
equitable resolution of the issues of right and left knee 
disabilities on appeal have been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records and VA medical records.  The veteran has 
not indicated that he has any further evidence to submit to 
VA, or which VA needs to obtain.  There is no indication 
there exists any additional evidence that has a bearing on 
this case that has not been obtained.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2007). 

Whether New and Material Evidence Has Been Received to 
Reopen a Claim of Entitlement to Service Connection for 
PTSD

Relevant Law and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).  In addition, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2007); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

According to 38 C.F.R. § 3.304(f) (2007), service connection 
for PTSD requires: (1) medical evidence diagnosing the 
condition in accordance with § 4.125(a) (i.e., DSM-IV), (2) a 
link, established by medical evidence, between current PTSD 
symptoms and an in-service stressor, and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.

With regard to the third PTSD criterion, evidence of a 
stressor in service, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined the veteran "engaged in combat 
with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2007).  If the evidence establishes the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2007).

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2007).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), 
a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.  "New" evidence means existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence is newly submitted evidence that relates to an 
unestablished fact necessary to substantiate the claim and 
presents the reasonable possibility of substantiating the 
claim.  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156 (2007).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

As noted in the Introduction, the veteran's claim for service 
connection for PTSD was originally denied by the RO in a 
rating decision dated in October 2001.  The veteran did not 
appeal that decision.

At the time of the October 2001 rating decision, the evidence 
of record consisted of the veteran's service treatment 
records, his service personnel records and VA treatment 
records dated from July 2001.

The October 2001 rating decision denied service connection 
for PTSD on the basis that the evidence was not sufficient to 
establish a current diagnosis of PTSD.  The veteran was 
notified of the adverse decision and his right to appeal by 
letter in August 2001.  He did not file an appeal.

The veteran sought to reopen the claim in April 2005.

The additional evidence

Evidence received since October 2001 consists of: (1) VA 
treatment records dated from 2001 to 2006; (2) a lay 
statement from J.S. dated in July 2005; (3) the veteran's 
response to PTSD questionnaire dated July 2005; and (4) the 
veteran's testimony at a December 2007 Travel Board hearing.

The unappealed October 2001 RO decision is final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).  As 
explained above, the veteran's claim for service connection 
for PTSD may only be reopened if he submits new and material 
evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) 
(2007).  Therefore, the Board's inquiry will be directed to 
the question of whether any additionally received evidence 
relates to an unestablished fact necessary to substantiate 
the claim, namely whether it establishes a current diagnosis 
of PTSD.

The Board notes that while the VA treatment records from 2001 
to 2006 (item 1) satisfies the newness requirement, the 
content of those records suggests only insomnia, not a 
diagnosis of PTSD.  Additionally, the lay statement of J.S., 
the veteran's PTSD questionnaire, and the veteran's testimony 
at the Travel Board hearing (items 2-4) address the existence 
on an in-service stressor, not the existence of diagnosed 
PTSD.  Furthermore, this additional lay evidence would not 
meet the requirement of competent medical evidence necessary 
to establish a diagnosis of PTSD if that was the purpose for 
which it was offered.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); see also 38 C.F.R. § 3.159(1) (2007).

Consequently, because there is no competent evidence which 
establishes a diagnosis of PTSD, the new evidence does not 
raise a reasonable possibility of substantiating the claim.  
See 38 C.F.R. § 3.156 (2007).  Therefore, the Board finds 
that the veteran's attempt to reopen his claim of entitlement 
to service connection for PTSD is unsuccessful.

Service Connection For Right Knee Disability
Service Connection For Left Knee Disability

Because the service connection claims for are being resolved 
in the same manner, the Board will discuss them together.

Relevant Law and Regulations

The laws and regulations pertaining to service connection 
claims have been stated above and will not be repeated.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Analysis

With respect to Hickson element (1), there is no evidence of 
a right or left knee disability shown currently.  An April 
2005 VA treatment record shows an assessment of knee 
arthralgia.  The Board notes that diagnosis of arthralgia is 
not indicative of an underlying disability due to disease or 
injury.  Instead, it is tantamount to a diagnosis of joint 
"pain."  Pain in and of itself does not constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (symptoms 
such as pain, alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted).

In the absence of confirmed diagnoses of a right or left knee 
disability, meaning medical evidence showing the veteran has 
the conditions alleged, service connection is not warranted.  
The case law is well settled on this point.  In order for a 
claimant to be granted service connection for a claimed 
disability, there must be evidence of a current disability.  
See Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (service connection is 
limited to cases wherein the service incident has resulted in 
a disability, and in the absence of proof of a present 
disability, there can be no valid claim).  See also Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992) (service connection 
claim must be accompanied by evidence establishing the 
claimant currently has the claimed disability).

Furthermore, to the extent the veteran is attempting to 
provide medical evidence concerning the existence of the 
claimed disabilities, it is also now well established that an 
opinion of a person without medical training or experience on 
medical matters such as diagnosis and etiology is entitled to 
no weight of probative value.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) (competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).

In short, Hickson element (1) has not been met as to these 
claims.  So service connection must be denied on this basis 
alone - irrespective of any other Hickson considerations.

The preponderance of the evidence is against the claims of 
entitlement to service connection for a right knee disability 
or a left knee disability.  The benefits sought on appeal are 
accordingly denied since there is no reasonable doubt to 
resolve in the veteran's favor concerning this.  See, e.g., 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

New and material evidence has not been received which is 
sufficient to reopen a claim of entitlement to service 
connection for PTSD.  The claim remains denied.

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for a left knee disability 
is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


